Citation Nr: 0534868	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  95-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a skin rash, claimed 
to be secondary to Agent Orange exposure.

2. Entitlement to service connection for precancerous cells, 
claimed to be secondary to Agent Orange exposure.

3. Entitlement to service connection for infertility, claimed 
to be secondary to Agent Orange exposure.

4. Entitlement to service connection for digestive problems, 
claimed to be secondary to Agent Orange exposure.

5. Entitlement to service connection for urinary frequency, 
claimed to be secondary to Agent Orange exposure.

6. Entitlement to service connection for a disability 
manifested by profuse sweating, claimed to be secondary to 
Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fellow serviceman


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In November 1997, the veteran had a personal hearing with the 
undersigned Judge from the Board sitting in Washington, DC.

In August 1998, the Board remanded the veteran's claims in 
order to obtain records from the Social Security 
Administration (SSA) and to request private treatment 
records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative submitted an October 2005 
statement requesting that the appeal be returned to the RO 
for consideration of additional evidence not previously 
considered by the RO prior to certification of the appeal to 
the Board.  

Unfortunately, the RO has not issued a SSOC concerning the 
additional evidence received since the most recent SSOC in 
May 2003.  Because the additional evidence is relevant to the 
issues on appeal, it must be reviewed by the RO, and a SSOC 
furnished if the appeal remains denied.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a) (2005); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

In view of the foregoing, this case is REMANDED for the 
following:

Readjudicate the veteran's claims for 
entitlement to service connection for a 
skin rash, precancerous cells, 
infertility, digestive problems, urinary 
frequency, and a disability manifested by 
profuse sweating (all claimed as 
secondary to Agent Orange exposure), with 
consideration of all evidence, including 
that received after the most recent SSOC 
issued in May 2003.  If these claims 
remain denied, issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since May 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


